Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Parameter Server for Distributed Machine Learning” 2013) in view of Costa et al (“Indecomposable Baric Algebras” 1993)
1. Li disclose a method for distributed machine learning (see title or abstract), comprising: 
storing input data representing formal knowledge, training data (see abstract), or both; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

calculating discrete algebraic output models of the input data in a plurality of computing devices (see abstract on nodes, section 1 on linear algebra operations), computing devices in the plurality of computing devices working on a shared learning task or on related learning tasks (see abstract on shared parameters), the computing devices referring to computing machines and/or computing threads in one or many computing machines; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

sharing asynchronously algebraic models among the computing devices (see abstract on asynchronous data communications); and updating respective discrete algebraic output models in computing devices using the shared indecomposable components (See section 2 on updates).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

While Li disclose algebra, Li fails to explicitly disclose the indecomposable components of the independently calculated algebraic models.
However, Costa disclose algebra (thereby in same field of endeavor) and explicitly disclose indecomposable components of the independently calculated algebraic models.

    PNG
    media_image4.png
    314
    694
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the algebra operations of Li to incorporate indecomposable algebras of Costa.
Given the advantage of Baric algebras play a central role in genetic algebras, one having ordinary skill in the art would have been motivated to make this obvious modification.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jerry Swan (“Harmonic Analysis and Resynthesis of Sliding-Tile Puzzle Heuristics” 2017) disclose “algebraic machine learning”. See e.g. abstract.


	

Allowable Subject Matter
Claims 2-14 allowed.
The following is an examiner’s statement of reasons for allowance:
While the concept of distributed machine learning is well known in the art, the specific steps recited in independent claim 2 and 4 is not anticipated or render obvious prior arts.
Specifically for claim 2, the extra steps of “the algebraic output model corresponding with a discrete algebraic model of the input data that is also an algebraic model of an algebra with at least one idempotent operator”, “sharing without the need to synchronize the computing devices, the sharing without constraints on when or on how many times the sharing needs to happen, the computing devices without the need to wait or interrupt ongoing calculations due to the reception of the sharing from other computing devices and without the obligation to use the sharing every time the sharing is received” is not anticipated or render obvious prior arts.
As for claim 4, the extra steps and specific elements in each of (a)-(g) is not anticipated or render obvious prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127